FILED
                            NOT FOR PUBLICATION                             APR 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30155

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00008-SEH

 v.
                                                 MEMORANDUM*
ROMUALD ANDREYEVICH
VOYTSEKHOVSKIY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Romuald Andreyevich Voytsekhovskiy appeals the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court has authority to reduce a sentence under section 3582(c)(2), see United States

v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Voytsekhovskiy contends that the district court had authority to reduce his

sentence under Amendment 782 even though his Guidelines range was not lowered

by the amendment. We disagree. Voytsekhovskiy’s equitable arguments

notwithstanding, a district court may only lower a sentence under section

3582(c)(2) when the defendant’s applicable Guidelines range has been lowered.

See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B), cmt. n.1(A); Leniear, 574
F.3d at 673-74. Thus, the district court properly denied Voytsekhovskiy’s motion.

      AFFIRMED.




                                         2                                   15-30155